                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA

    Guy I. Greene,                                                   Case No. 19-cv-533 (ECT/TNL)

                              Plaintiff,

    v.

    Tara Osborne-Leivian, Kevin Moser,                                               ORDER
    Katherine Lockie, Nicole Vaineo, Mary
    Ward, Margaret Macaulay, Peter Puffer,
    Paul Mayfield, Courtney Menten, Brian
    Ninneman, Laurie Severson, Staci Bovin,
    Scott Benoit, Steve Sajdak, Jessica Geil,
    Randy Gordon, Crystal Leal, Katherine
    McDowell, Jana Brister-Korby, Tony
    Lourey, 1 Brandon Carlson, Paul Schnell,
    Nancy Johnston, Andrea Long, Dr. Sheer,
    Jenna Younker, Sarah Barwin, and
    Unknown Number of John Does and Jane
    Does, sued in their individual and official
    capacities,

                              Defendants.


IT IS HEREBY ORDERED THAT:

         1.       The Motion for Leave to Proceed In Forma Pauperis (ECF No. 2) of

                  Plaintiff Guy I. Greene is GRANTED as to Greene’s retaliation, due-

                  process, deliberate-indifference, and failure-to-protect claims. (See

                  generally Report & Recommend., ECF No. 14.)



1
  As stated by the district court, “Commissioner of the Minnesota Department of Human Services Jodi Harpstead
should be substituted for former Commissioner Tony Lourey to the extent he is being sued in his official capacity
because a ‘[public] officer’s successor is automatically substituted as a party’ and ‘[l]ater proceedings should be in
the substituted party’s name.’” (ECF No. 12 at 1 n.1 (alteration in original) (quoting Fed. R. Civ. P. 25(d).)

                                                           1
2.   Greene must submit a properly completed Marshal Service Form (Form

     USM-285) for Defendants Tara Osborne-Leivian, Kevin Moser, Katherine

     Lockie, Nicole Vaineo, Mary Ward, Margaret Macaulay, Peter Puffer, Paul

     Mayfield, Courtney Menten, Laurie Severson, Staci Bovin, Crystal Leal,

     Katherine McDowell, Jana Brister-Korby, Tony Lourey, Brandon Carlson,

     Paul Schnell, Nancy Johnston, Andrea Long, Dr. Sheer, Jenna Younker,

     and Sarah Barwin (collectively, “Service Defendants”). If Greene does not

     complete and return the Marshal Service Forms within 30 days of this

     order, it will be recommended that this matter be dismissed without

     prejudice for failure to prosecute. Marshal Service Forms will be provided

     to Greene by the Court.

3.   After the return of the completed Marshal Service Forms, the Clerk of

     Court is directed to seek waiver of service from the Service Defendants in

     their individual capacities consistent with Rule 4(d) of the Federal Rules of

     Civil Procedure. The Clerk of Court shall also include a copy of the

     Court’s Report & Recommendation (ECF No. 14), and any subsequent

     ruling thereon.

4.   If a defendant sued in his or her individual capacity fails without good

     cause to sign and return a waiver within 30 days of the date that the waiver

     is mailed, the Court will impose upon that defendant the expenses later

     incurred in effecting service of process. Absent a showing of good cause,

     reimbursement of the costs of service is mandatory and will be imposed in

                                    2
                     all cases in which a defendant does not sign and return a waiver of service

                     form. See Fed. R. Civ. P. 4(d)(2).

           5.        The U.S. Marshals Service is directed to effect service of process on the

                     Service Defendants 2 in their official capacities consistent with Rule 4(j) of

                     the Federal Rules of Civil Procedure. The Clerk of Court shall also

                     include a copy of the Court’s Report & Recommendation (ECF No.

                     14), and any subsequent ruling thereon.

           6.        To the extent Greene’s December 10, 2019 (ECF No. 10 at 2) and January

                     3, 2020 (ECF No. 13 at 3) letters can be construed as requests for the

                     appointment of counsel, such requests are denied. Greene states that he

                     seeks appointment of counsel because he is suffering from mental illness

                     and has “been locked-up in segregation.” (ECF No. 10 at 2.) Greene is a

                     frequent litigant in this Court. (ECF No. 5 at 4 n.2 (listing cases).)

                     Greene’s pattern of litigation and the absence of specific examples

                     demonstrating how his mental illness impairs his ability to represent

                     himself suggest that he is capable of representing himself. Moreover,

                     Greene’s filings to date demonstrate his ability to articulate his position to

                     the Court and a basic understanding of legal procedure. See Ward v. Smith,

                     721 F.3d 940, 943 (8th Cir. 2013). Greene also states that he did not

                     receive a copy of the Court’s May 20, 2019 Order (ECF No. 5) because he



2
    See supra n.1.

                                                     3
                was transferred to another facility. (ECF Nos. 8 at 2, 13 at 1.) It is

                Greene’s responsibility to keep his address on file with the Court up to date.




Date: January     31 , 2020                                s/ Tony N. Leung
                                                    Tony N. Leung
                                                    United States Magistrate Judge
                                                    District of Minnesota

                                                    Greene v. Osborne-Leivian et al.
                                                    Case No. 19-cv-533 (ECT/TNL)




                                               4
